Citation Nr: 1525512	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  09-42 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Charles C. Geraty, Attorney



ATTORNEY FOR THE BOARD

A. Fagan, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded this case in June 2012, and then denied the claim in a September 2013 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Remand, which set aside the September 2013 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran has submitted additional medical evidence in support of his claim for SMC based on the need for regular aid and attendance, and he expressly declined to waive AOJ consideration of that evidence and requested remand.  As such, the appeal is remanded to the AOJ for consideration of a January 2015 private treatment record and a February 2015 physician's statement pertaining to the Veteran's hearing loss.

The Board also finds that a new examination and opinion is necessary.  In this regard, the parties to the Joint Motion have determined that a July 2012 VA examination relied upon by the Board is inadequate, in particular, because the examiner did not express an opinion or provide a rationale as to the Veteran's    need for a full-time attendant in order to translate speech for proper communication to protect himself from the hazards of his daily environment.  Therefore, a new examination is necessary.  Furthermore, given the Veteran's concerns about the expertise of the July 2012 VA examiner, the Board finds that the new examination should be conducted by an audiologist.

On remand, relevant ongoing treatment records relating to hearing loss should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any relevant VA treatment    notes dating from December 2011.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2.  Schedule the Veteran for a VA audiology examination with an audiologist to address whether the Veteran's bilateral hearing loss renders him in need of aid and attendance.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

The examiner should note the effects of the hearing loss disability on the Veteran and indicate whether, as a result of hearing loss, there is an inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; a frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); an inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; an inability to attend to the wants of nature;     or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant     from hazards or dangers incident to his or her daily environment. 

As this case was remanded by the Court, it is important for the examiner to explain the conclusions reached, to specifically include any reasoning for why the Veteran's hearing loss does or does not require care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  In providing the foregoing opinions, the examiner should consider the VA opinions of record; the February 2015 statement from the private physician indicating that the Veteran's hearing loss makes it necessary for his wife to accompany him during clinic visits; and, evidence of record showing that during the period on appeal, the Veteran has been able to perform activities of daily living, go to the gym where he swims and lifts weights, and bike 25 miles per day. 

3.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




